Exhibit 10.26

                                  LOAN NUMBER   LOAN NAME     ACCT. NUMBER    
AGREEMENT DATE     INITIALS   1759   Eldorado Artesian Springs, Inc.      
300117       03/17/09     RA

                                  NOTE AMOUNT   INDEX (w/Margin)     RATE    
MATURITY DATE     LOAN PURPOSE   $300,000.00   Not Applicable     8.000%
Creditor Use Only       06/30/09     Commercial

COMMERCIAL LOAN AGREEMENT
Single Advance Loan
DATE AND PARTIES. The date of this Commercial Loan Agreement (Agreement) is
March 17, 2009. The parties and their addresses are as follows:
LENDER:
AMERICAN NATIONAL BANK 1360 Walnut Street,
Suite 100 Boulder, CO 80302
BORROWER:
ELDORADO ARTESIAN SPRINGS, INC. a Colorado Corporation
1783 Dogwood Street
Louisville, CO 80027

DOUGLAS A, LARSON
31 Fowler Lane
Eldorado Springs, CO 80025
KEVIN M. SIPPLE
12 Baldwin Circle
Eldorado Springs, CO 80025
JEREMY S. MARTIN
2707 4th Street
Boulder, CO 80304
1. DEFINITIONS. For the purposes of this Agreement, the following terms have the
following meanings,
A. Accounting Terms. In this Agreement, any accounting terms that are not
specifically defined will have their customary meanings under generally accepted
accounting principles.
B. Insiders. Insiders include those defined as insiders by the United States
Bankruptcy Code, as amended; or to the extent left undefined, include without
limitation any officer, employee, stockholder or member, director, partner, or
any immediate family member of any of the foregoing, or any person or entity
which, directly or indirectly, controls, is controlled by or is under common
control with me.
C. Loan. The Loan refers to this transaction generally, including obligations
and duties arising from the terms of all documents prepared or submitted for
this transaction.
D. Loan Documents. Loan Documents refer to all the documents executed as a part
of or in connection with the Loan.

E. Pronouns. The pronouns “I”, “me” and “my” refer to every Borrower signing
this Agreement, individually or together. “You” and “your” refers to the Loan’s
lender.
F. Property. Property is any property, real, personal or intangible, that
secures my performance of the obligations of this Loan.

 

 



--------------------------------------------------------------------------------



 



2. SINGLE ADVANCE. In accordance with the terms of this Agreement and other Loan
Documents, you will provide me with a term note in the amount of $300,000.00
(Principal). I will receive the funds from this Loan in one advance, No
additional advances are contemplated, except those made to protect and preserve
your interests as provided in this Agreement or other Loan Documents.
3. MATURITY DATE. I agree to fully repay the Loan by June 30, 2009.
4. WARRANTIES AND REPRESENTATIONS. I make to you the following warranties and
representations which will continue as long as this Loan is in effect, except
when this Agreement provides otherwise.
A. Power. I am duly organized, and validly existing and in good standing in all
jurisdictions in which I operate. I have the power and authority to enter into
this transaction and to carry on my business or activity as it is now being
conducted and, as applicable, am qualified to do so in each jurisdiction in
which I operate.
B. Authority. The execution, delivery and performance of this Loan and the
obligation evidenced by the Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate
any provision of law, or order of court or governmental agency, and will not
violate any agreement to which I am a party or to which I am or any of my
property is subject.
C. Name and Place of Business. Other than previously disclosed in writing to you
I have not changed my name or principal place of business within the last
10 years and have not used any other trade or fictitious name. Without your
prior written consent, I do not and will not use any other name and will
preserve my existing name, trade names and franchises.
D. Hazardous Substances. Except as I previously disclosed in writing and you
acknowledge in writing, no Hazardous Substance, underground tanks, private dumps
or open wells are currently located at, on, in, under or about the Property.
E. Use of Property. After diligent inquiry, I do not know or have reason to know
that any Hazardous Substance has been discharged, leached or disposed of, in
violation of any Environmental Law, from the property onto, over or into any
other property, or from any other property onto, over or into the property.
F. Environmental Laws. I have no knowledge or reason to believe that there is
any pending or threatened investigation, claim, judgment or order, violation,
lien, or other notice under any Environmental Law that concerns me or the
property. The property and any activities on the property are in full compliance
with all Environmental Law.
G. Loan Purpose. This is a business-purpose loan transaction.
H. No Other Liens. I own or lease all property that I need to conduct my
business and activities. I have good and marketable title to all property that I
own or lease. All of my Property is free and clear of all liens, security
interests, encumbrances and other adverse claims and interests, except those to
you or those you consent to in writing.
I. Compliance With Laws. I am not violating any laws, regulations, rules,
orders, judgments or decrees applicable to me or my property, except for those
which I am challenging in good faith through proper proceedings after providing
adequate reserves to fully pay the claim and its challenge should I lose.
5. FINANCIAL STATEMENTS. I will prepare and maintain my financial records using
consistently applied generally accepted accounting principles then in effect. I
will provide you with financial information in a form that you accept and under
the following terms.
A. Certification. I represent and warrant that any financial statements that I
provide you fairly represents my financial condition for the stated periods, is
current, complete, true and accurate in all material respects, includes all of
my direct or contingent liabilities and there has been no material adverse
change in my financial condition, operations or business since the date the
financial information was prepared,
B. Frequency. In addition to the financial statements provided to you prior to
closing, I will provide you with current financial statements on an annual
basis, or as otherwise requested by you, until I have performed all of my
obligations under the Loan and you terminate the Loan in writing.
C. Requested Information. I will provide you with any other information about my
operations, financial affairs and condition within see below or 30 days after
your request.
D. Additional Financial Statements Term.
(1) Annual Audited Business Financial Statements: Borrower will provide fiscal
year end, audited business financial statements within 90-days of fiscal year
end.
(2) Quarterly 10-QSB Forms: Borrower will provide quarterly 10-QSB forms, within
30 days of filing due date.
(3) Annual Personal Financial Statements: Co-makers will provide a financial
statement annually or within 30 days of written request.
(4) Annual Personal Tax Returns: Co-makers will provide personal tax returns, or
valid extension, within 30 days of filing due date. If an extension is received,
the filed tax returns must be received within 30-days of expiration of
extension.

 

 



--------------------------------------------------------------------------------



 



6. COVENANTS. Until the Loan and all related debts, liabilities and obligations
are paid and discharged, I will comply with the following terms, unless you
waive compliance in writing.
A. Participation. I consent to you participating or syndicating the Loan and
sharing any information that you decide is necessary about me and the Loan with
the other participants or syndicators.
B. Inspection. Following your written request, I will immediately pay for all
one-time and recurring out-of-pocket costs that are related to the inspection of
my records, business or Property that secures the Loan. Upon reasonable notice,
I will permit you or your agents to enter any of my premises and any location
where my Property is located during regular business hours to do the following.

  (1)  
You may inspect, audit, check, review and obtain copies from my books, records,
journals, orders, receipts, and any correspondence and other business related
data.

  (2)  
You may discuss my affairs, finances and business with anyone who provides you
with evidence that they are a creditor of mine, the sufficiency of which will be
subject to your sole discretion.

After prior notice to me, you may discuss my financial condition and business
operations with my independent accountants, if any, or my chief financial
officer and I may be present during these discussions. As long as the Loan is
outstanding, I will direct all of my accountants and auditors to permit you to
examine my records in their possession and to make copies of these records. You
will use your best efforts to maintain the confidentiality of the information
you or your agents obtain, except you may provide your regulator, if any, with
required information about my financial condition, operation and business or
that of my parent, subsidiaries or affiliates.
C. Business Requirements. I will preserve and maintain my present existence and
good standing in the jurisdiction where I am organized and all of my rights,
privileges and franchises. I will do all that is needed or required to continue
my business or activities as presently conducted, by obtaining licenses, permits
and bonds everywhere I engage in business or activities or own, lease or locate
my property. I will obtain your prior written consent before I cease my business
or before I engage in any new line of business that is materially different from
my present business.
D. Compliance with Laws. I will not violate any laws, regulations, rules,
orders, judgments or decrees applicable to me or my Property, except for those
which I challenge in good faith through proper proceedings after providing
adequate reserves to fully pay the claim and its appeal should I lose. Laws
include without limitation the Federal Fair Labor Standards Act requirements for
producing goods, the federal Employee Retirement Income Security Act of 1974’s
requirements for the establishment, funding and management of qualified deferred
compensation plans for employees, health and safety laws, environmental laws,
tax laws, licensing and permit laws. On your request, I will provide you with
written evidence that I have fully and timely paid my taxes, assessments and
other governmental charges levied or imposed on me, my income or profits and my
property. Taxes include without limitation sales taxes, use taxes, personal
property taxes, documentary stamp taxes, recordation taxes, franchise taxes,
income taxes, withholding taxes, FICA taxes and unemployment taxes. I will
adequately provide for the payment of these taxes, assessments and other charges
that have accrued but are not yet due and payable.
E. New Organizations. I will obtain your written consent before organizing,
merging into, or consolidating with an entity; acquiring all or substantially
all the assets of another; materially changing the legal structure, management,
ownership or financial condition; or effecting or entering into a domestication,
conversion or interest exchange.
F. Other Liabilities. I will not incur, assume or permit any debt evidenced by
notes, bonds or similar obligations, except: debt in existence on the date of
this Agreement and fully disclosed to you; debt subordinated in payment to you
on conditions and terms acceptable to you; accounts payable incurred in the
ordinary course of my business and paid under customary trade terms or contested
in good faith with reserves satisfactory to you,
G. Notice to You. I will promptly notify you of any material change in my
financial condition, of the occurrence of a default under the terms of this
Agreement or any other Loan Document, or a default by me under any agreement
between me and any third party which materially and adversely affects my
property, operations, financial condition or business.
H. Dispose of No Assets. Without your prior written consent or as the Loan
Documents permit, I will not sell, lease, assign, transfer, dispose of or
otherwise distribute all or substantially all of my assets to any person other
than in the ordinary course of business for the assets’ depreciated book value
or more.

 

 



--------------------------------------------------------------------------------



 



I. Insurance. I will obtain and maintain insurance with insurers, in amounts and
coverages that are acceptable to you and customary with industry practice. This
may include without limitation insurance policies for public liability, fire,
hazard and extended risk, workers compensation, and, at your request, business
interruption and/or rent loss insurance. At your request, I will deliver to you
certified copies of all of these insurance policies, binders or certificates. I
will obtain and maintain a mortgagee or lender loss payee endorsement for you
when these endorsements are available. I will immediately notify you of
cancellation or termination of insurance. I will require all insurance policies
to provide you with at least 10 days prior written notice to you of cancellation
or modification. I consent to you using or disclosing information relative to
any contract of insurance required by the Loan for the purpose of replacing this
insurance. I also authorize my insurer and you to exchange all relevant
information related to any contract of insurance required by any document
executed as part of this Loan.
J. Additional Taxes. I will pay all filing and recording costs and fees,
including any recordation, documentary or transfer taxes or stamps, that are
required to be paid with respect to this Loan and any Loan Documents.
K. Additional Covenants.
111 Current Ratio: Borrower will maintain a current ratio greater than 1.15:1,
to be measured quarterly.
121 Tangible Net Worth: Borrower will maintain minimum tangible net worth of
$1,000,000.00 measured annually upon receipt of fiscal year end 3/31 10-K
financials. This covenant is to measure actual net worth, less outstanding notes
to shareholders and other intangibles.
131 Capital Expenditures: Borrower will not undertake any capital expenditures
greater than $300,000.00 in any given year without the Bank’s written consent.
(4) Debt Service Coverage Ratio: Borrower will maintain an annual, minimum Debt
Service Coverage Ratio IDSCRI on owner occupied term note facility of 1.25:1.
I understand and agree that, notwithstanding anything else in this agreement to
the contrary, you may place customary tombstone or similar notices in
publications that announce that you have made this loan. Such announcements will
generally include my name and the amount of the loan, and may include my logo
and the general purpose of the loan.
The word Loan or Loans means and includes without limitation all Loan or Loans,
together with all other obligations, debts and liabilities of Borrower to
Lender, or any one or more of them, as well as all claims by Lender against
Borrower, or any one or more of them; whether now or hereafter existing,
voluntary or involuntary, due or not due, absolute or contingent, liquidated or
unliquidated; whether Borrower may be liable individually or jointly with
others; whether Borrower may be obligated as a guarantor, surety, or otherwise;
whether recovery upon such Loan or Loans may be or hereafter may become barred
by any statute of limitations; and whether such Loan or Loans may be or
hereafter may become otherwise unenforceable. The word Loan or Loans also means
and includes without limitation any and all commercial loans and financial
accommodations from Lender to Borrower, whether now or hereafter existing, and
however evidenced, including without limitation those Loan or Loans and
financial accommodations described herein or described on any exhibit or
schedule attached to this Agreement from time to time.
7. DEFAULT. I will be in default if any of the following occur:
A. Payments. I fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of,
appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the
voluntary or involuntary termination of existence by, or the commencement of any
proceeding under any present or future federal or state insolvency, bankruptcy,
reorganization, composition or debtor relief law by or against me or any
co-signer, endorser, surety or guarantor of this Agreement or any other
obligations I have with you.
C. Death or Incompetency. I die or am declared legally incompetent.
D. Business Termination. I merge, dissolve, reorganize, end my business or
existence, or a partner or majority owner dies or is declared legally
incompetent.
E. Failure to Perform. I fail to perform any condition or to keep any promise or
covenant of this Agreement.
F. Other Documents. A default occurs under the terms of any other Loan Document.
G. Other Agreements. I am in default on any other debt or agreement I have with
you.
H. Misrepresentation. I make any verbal or written statement or provide any
financial information that is untrue, inaccurate, or conceals a material fact at
the time it is made or provided.
I. Judgment. I fail to satisfy or appeal any judgment against me.
J. Forfeiture. The Property is used in a manner or for a purpose that threatens
confiscation by a legal authority,

 

 



--------------------------------------------------------------------------------



 



K. Name Change. I change my name or assume an additional name without notifying
you before making such a change.
L. Property Transfer. I transfer all or a substantial part of my money or
property.
M. Property Value. You determine in good faith that the value of the Property
has declined or is impaired.
N. Material Change. Without first notifying you, there is a material change in
my business, including ownership, management, and financial conditions.
O. Insecurity. You determine in good faith that a material adverse change has
occurred in Borrower’s financial condition from the conditions set forth in
Borrower’s most recent financial statement before the date of this Agreement or
that the prospect for payment or performance of the Loan is impaired for any
reason.
8. REMEDIES. After I default, you may at your option do any one or more of the
following.
A. Acceleration. You may make all or any part of the amount owing by the terms
of the Loan immediately due. If I am a debtor in a bankruptcy petition or in an
application filed under section 5(a)(3) of the Securities Investor Protection
Act, the Loan is automatically accelerated and immediately due and payable
without notice or demand upon filing of the petition or application.
B. Sources. You may use any and all remedies you have under state or federal law
or in any Loan Document.
C. Insurance Benefits. You may make a claim for any and all insurance benefits
or refunds that may be available on my default.
D. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately
due and may be added to the balance owing under the terms of the Loan, and
accrue interest at the highest post-maturity interest rate.
E. Attachment. You may attach or garnish my wages or earnings.
F. Set-Off. You may use the right of set-off. This means you may set-off any
amount due and payable under the terms of the Loan against any right I have to
receive money from you.
My right to receive money from you includes any deposit or share account balance
I have with you; any money owed to me on an item presented to you or in your
possession for collection or exchange; and any repurchase agreement or other
non-deposit obligation. “Any amount due and payable under the terms of the Loan”
means the total amount to which you are entitled to demand payment under the
terms of the Loan at the time you set-off.
Subject to any other written contract, if my right to receive money from you is
also owned by someone who has not agreed to pay the Loan, your right of set-off
will apply to my interest in the obligation and to any other amounts I could
withdraw on my sole request or endorsement.
Your right of set-off does not apply to an account or other obligation where my
rights arise only in a representative capacity. It also does not apply to any
Individual Retirement Account or other tax-deferred retirement account. You will
not be liable for the dishonor of any check when the dishonor occurs because you
set-off against any of my accounts. I agree to hold you harmless from any such
claims arising as a result of your exercise of your right of set-off.
G. Waiver. Except as otherwise required by law, by choosing any one or more of
these remedies you do not give up your right to use any other remedy. You do not
waive a default if you choose not to use a remedy. By electing not to use any
remedy, you do not waive your right to later consider the event a default and to
use any remedies if the default continues or occurs again.
9. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after Default, to the extent
permitted by law, I agree to pay all expenses of collection, enforcement or
protection of your rights and remedies under this Agreement or any other Loan
Document. Expenses include, but are not limited to, attorneys’ fees, court costs
and other legal expenses. These expenses are due and payable immediately. If not
paid immediately, these expenses will bear interest from the date of payment
until paid in full at the highest interest rate in effect as provided for in the
terms of this Loan. All fees and expenses will be secured by the Property I have
granted to you, if any. In addition, to the extent permitted by the United
States Bankruptcy Code, I agree to pay the reasonable attorneys’ fees incurred
by you to protect your rights and interests in connection with any bankruptcy
proceedings initiated by or against me.
10. APPLICABLE LAW. This Agreement is governed by the laws of Colorado, the
United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws
are preempted by federal law. In the event of a dispute, the exclusive forum,
venue and place of jurisdiction will be in Colorado, unless otherwise required
by law.

 

 



--------------------------------------------------------------------------------



 



11. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan
is independent of the obligation of any other person who has also agreed to pay
it. You may sue me alone, or anyone else who is obligated on the Loan, or any
number of us together, to collect the Loan. Extending the Loan or new
obligations under the Loan, will not affect my duty under the Loan and I will
still be obligated to pay the Loan. You may assign all or part of your rights or
duties under this Agreement or the Loan Documents without my consent. If you
assign this Agreement, all of my covenants, agreements, representations and
warranties contained in this Agreement or the Loan Documents will benefit your
successors and assigns. I may not assign this Agreement or any of my rights
under it without your prior written consent. The duties of the Loan will bind my
successors and assigns.
12. AMENDMENT, INTEGRATION AND SEVERABILITY. This Agreement may not be amended
or modified by oral agreement. No amendment or modification of this Agreement is
effective unless made in writing and executed by you and me. This Agreement and
the other Loan Documents are the complete and final expression of the
understanding between you and me. If any provision of this Agreement is
unenforceable, then the unenforceable provision will be severed and the
remaining provisions will still be enforceable.
13. INTERPRETATION. Whenever used, the singular includes the plural and the
plural includes the singular. The section headings are for convenience only and
are not to be used to interpret or define the terms of this Agreement.
14. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise
required by law, any notice will be given by delivering it or mailing it by
first class mail to the appropriate party’s address listed in the DATE AND
PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers, I will inform you in
writing of any change in my name, address or other application information. I
will provide you any financial statement or information you request. All
financial statements and information I give you will be correct and complete. I
agree to sign, deliver, and file any additional documents or certifications that
you may consider necessary to perfect, continue, and preserve my obligations
under this Loan and to confirm your lien status on any Property. Time is of the
essence.
15. SIGNATURES. By signing, I agree to the terms contained in this Agreement. I
also acknowledge receipt of a copy of this Agreement.
BORROWER:

          Eldorado Artesian Springs, Inc.      
By
  Douglas A. Larson, President
 
   
 
       
By
  Kevin M. Sipple, Vice President    
 
       
 
       
By
  Jeremy S. Martin, Vice President    
 
       
 
       
 
      Douglas A. Larson Individually    
 
              Kevin M. Sipple Individually    
 
              Jeremy S. Martin Individually    

 

 



--------------------------------------------------------------------------------



 



                                      LOAN NUMBER     ACCT. NUMBER    
MODIFICATION DATE     NOTE AMOUNT  
 
  1759     300117     03/17/09     $ 300,000.00  

                                  AMENDED                         OBLIGATION    
                    INFORMATION   MATURITY DATE     INDEX lw/margin)    
INTEREST RATE     INITIALS  
 
  06/30/09     Not Applicable     8.000%     RA  

DEBT MODIFICATION AGREEMENT
DATE AND PARTIES. The date of this Debt Modification Agreement (Modification) is
March 17, 2009. The parties and their addresses are:
LENDER:
AMERICAN NATIONAL BANK 1360
Walnut Street, Suite 100 Boulder, CO 80302
Telephone: 1303) 394-5100
BORROWER:
ELDORADO ARTESIAN SPRINGS, INC.
a Colorado Corporation
1783 Dogwood Street
Louisville, CO 80027
DOUGLAS A. LARSON
31 Fowler Lane
Eldorado Springs, CO 80025

KEVIN M. SIPPLE
12 Baldwin Circle
Eldorado Springs, CO 80025
JEREMY S. MARTIN 2707 4th Street
Boulder, CO 80304
1. DEFINITIONS. In this Modification, these terms have the following meanings:
A. Pronouns. The pronouns “I,” “me,” and “my” refer to each Borrower signing
this Modification, individually and together with their heirs, executors,
administrators, successors, and assigns. “You” and “your” refer to the Lender,
with its participants or syndicators, successors and assigns, or any person or
entity that acquires an interest in the Modification or the Prior Obligation.
B. Amended Obligation. Amended Obligation is the resulting agreement that is
created when the Modification amends the Prior Obligation. It is described above
in the AMENDED OBLIGATION INFORMATION section.
C. Loan. Loan refers to this transaction generally. It includes the obligations
and duties arising from the terms of all documents prepared or submitted in
association with the Prior Obligation and this modification, such as
applications, security agreements, disclosures, notes, agreements, and this
Modification.
D. Modification. Modification refers to this Debt Modification Agreement.

E. Prior Obligation. Prior Obligation refers to my existing agreement described
above in the PRIOR OBLIGATION INFORMATION section, and any previous extensions,
renewals, modifications or substitutions of it.

 

 



--------------------------------------------------------------------------------



 



2. BACKGROUND. You and I have previously entered into a Prior Obligation. As of
the date of this Modification, the outstanding, unpaid balance of the Prior
Obligation is $300,000.00. Conditions have changed since the execution of the
Prior Obligation instruments. In response, and for value received, you and I
agree to modify the terms of the Prior Obligation, as provided for in this
Modification.
3. TERMS. The Prior Obligation is modified as follows:
A. Interest. Our agreement for the payment of interest is modified to read:
(1) INTEREST. Interest will accrue on the unpaid Principal balance of the Loan
at the rate of 8.000 percent (Interest Rate).
(a) Maximum Interest Amount. Any amount assessed or collected as interest under
the terms of the Loan will be limited to the maximum lawful amount of interest
allowed by state or federal law, whichever is greater. Amounts collected in
excess of the maximum lawful amount will be applied first to the unpaid
Principal balance. Any remainder will be refunded to me.
(b) Statutory Authority. The amount assessed or collected on the Loan is
authorized by the Colorado usury laws under Colo. Rev. Stat. § 5-12-103,
(c) Accrual. Interest accrues using an Actual/360 days counting method.
B. Maturity and Payments. The maturity and payment provisions are modified to
read:
(2) PAYMENT. I agree to pay the Loan in 4 payments. The Loan is amortized over
84 payments. I will make 3 payments of $4,675.88 beginning on March 30, 2009,
and on the 30th day of each month thereafter, A single “balloon payment” of the
entire unpaid balance of Principal and interest will be due June 30, 2009.
Payments will be rounded to the nearest $.01. With the final payment I also
agree to pay any additional fees or charges owing and the amount of any advances
you have made to others on my behalf. Payments scheduled to be paid on the 29th,
30th or 31st day of a month that contains no such day will, instead, be made on
the last day of such month.
C. Fees and Charges. As additional consideration for your consent to enter into
this Modification, I agree to pay, or have paid these additional fees and
charges:
(1) Nonrefundable Fees and Charges. The following fees are earned when collected
and will not be refunded if I prepay the Loan before the scheduled maturity
date.
Loan. A(n) Loan fee of $1,000.00 payable from separate funds on or before
today’s date.
Interest Due to 03/17/09 Loan #1759. A(n) Interest Due to 03/17/09 Loan #1759
fee of $531.25 payable from separate funds on or before today’s date.
4. CONTINUATION OF TERMS. Except as specifically amended by this Modification,
all of the terms of the Prior Obligation shall remain in full force and effect.
5. WAIVER. I waive all claims, defenses, setoffs, or counterclaims relating to
the Prior Obligation, or any document securing the Prior Obligation, that I may
have. Any party to the Prior Obligation that does not sign this Modification,
shall remain liable under the terms of the Prior Obligation unless released in
writing by you.
6. REASON(S) FOR MODIFICATION.
The reasons for this Debt Modification are as follows:
(1) To extend the Maturity Date from February 28, 2009 to June 30, 2009.
(2) To change the Interest Rate from Wall Street Journal Prime plus .50%,
adjusting daily to a Fixed Rate of 8.00%.
(3) To provide a new Loan Agreement.

 

 



--------------------------------------------------------------------------------



 



7. ADDITIONAL TERMS.
This Debt Modification Agreement is a continuation of that Promissory Note dated
February 24, 2000 and any amendments and modifications thereto and represents a
continuation of the indebtedness evidenced thereby. Loan balances referred to in
this agreement may be the balances in effect as of the date this agreement was
prepared. All terms and conditions, except as specifically modified herein, of
the Prior Obligations are hereby ratified and confirmed. Consent by Lender to
this Modification does not waive Lender’s right to require strict performance of
the Prior Obligations, as modified, nor obligate Lender to make any future
modifications. Borrower affirms that the Lender has fully performed its
obligations in regard to the indebtedness hereby being modified, and that
Borrower has no defenses to payment or right of offset against payments
otherwise due.
IMPROVED REAL ESTATE: If this note is secured by improved real property, and
should the real property at any time become located in an area designated by the
Director of the Federal Emergency Management Agency as a special flood hazard
area, Grantor agrees to obtain and maintain Federal Flood Insurance for the full
unpaid principal balance of the loan and any prior liens on the property
securing the loan, up to the maximum policy limits set under the National Flood
Insurance Program, or as otherwise required by Lender, and to maintain such
insurance for the term of the loan.
8. SIGNATURES. By signing, I agree to the terms contained in this Modification.
I also acknowledge receipt of a copy of this Modification.
BORROWER:

          Eldorado Artesian Springs, Inc.    
 
       
By
  Douglas A. Larson, President
 
   
 
       
By
  Kevin M. Sipple, Vice President    
 
       
 
       
By
  Jeremy S. Martin, Vice President    
 
       
 
       
 
      Douglas A. Larson Individually    
 
              Kevin M. Sipple Individually    
 
              Jeremy S. Martin Individually    

LENDER:

          American National Bank       By                       Roger Ayan,
Market President    

 

 